Citation Nr: 0119942	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  98-13 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
schizophrenia.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
ulcer disease.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cardiovascular disease.  

5.  Entitlement to service connection for a bilateral foot 
disability.  

6.  Entitlement to service connection for an eye disability.  



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision.  

The issues of entitlement to service connection for bilateral 
foot disability and an eye disability are the topics of the 
REMAND section of this document.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  


2.  Service connection for psychiatric disability, back 
disability, as well as for ulcer disease was originally 
denied in a March 1976 rating decision; the veteran did not 
file a timely appeal following proper notification of the 
denial of these benefits.

3.  The status with respect to these claims was upheld in a 
Board decision, dated in April 1996.  

4.  Service connection was originally denied for 
cardiovascular disease in a September 1990 rating decision, 
and this determination was upheld in the April 1996 Board 
decision. 

5.  The veteran attempted to reopen his claims for service 
connection for schizophrenia, ulcer disease, back disability 
and cardiovascular disease in 1996.  

6.  The evidence received into the record since the 1996 
Board decision consists of reports of outpatient treatment 
dated from 1992 and a transcript of the November 1998 RO 
hearing; this evidence is cumulative in nature and when 
viewed in the context of all the evidence is not so 
significant that it must be considered in order in order to 
fairly decide the merits of these claims.  


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 
(2000).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for ulcer 
disease.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  


3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
cardiovascular disease.  38 U.S.C.A. §§ 1110, 5108, 7104, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156(a), 
3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background  

Service connection was originally denied for a nervous 
condition diagnosed as schizophrenia, a stomach condition 
diagnosed as duodenal ulcer disease, and a back condition in 
a rating decision dated in March 1976.  The veteran did not 
file a timely appeal after he was notified of those 
determinations.  

The veteran attempted to reopen the claim for service 
connection in January 1985.  However, the denial status with 
respect to back and ulcer conditions was confirmed and 
continued in a February 1985 rating decision.  The Board 
upheld that rating decision in its decision dated in October 
1986.  

The veteran attempted to reopen his claim in 1989.  In a 
September 1990 rating decision, the originating agency found 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for a 
back disability.  Likewise, service connection was denied for 
a heart condition in the same rating decision.  In a 
subsequent rating, dated in November 1990, the RO found that 
new and material evidence had not been received to reopen the 
claim for 

service connection for a nervous condition.  The veteran 
appealed these determinations to the Board, which in August 
1993 remanded the claims to the RO for additional 
development.  

In an April 1996 decision, the Board reached the following 
findings of fact:  

1.  In March 1976, a VA rating decision 
denied service connection for psychiatric 
disability and ulcer disease; a notice of 
disagreement was not received within one 
year of notice of that decision.  

2.  The additional evidence received 
since the unappealed March 1976 rating 
denial of service connection for 
psychiatric disability and ulcer disease 
is, with respect to each disability, in 
part, duplicative of that previously of 
record and is, with respect to each 
disability, in its entirety insufficient, 
when viewed in the context of the 
evidence previously of record, to 
establish a reasonable possibility of a 
different outcome.  

3.  In March 1976, a VA rating decision 
denied service connection for back 
disability; a notice of disagreement was 
not received within one year of notice of 
that decision.  

4.  The additional evidence received 
since the unappealed March 1976 rating 
denial of service connection for back 
disability is insufficient, when viewed 
in the context of the evidence previously 
of 

record, to establish a reasonable 
possibility of a different outcome. 

. . . .

7.  The claim for service connection for 
cardiovascular disease is not plausible.  

On these bases, the Board reached the following conclusions:

1.  Evidence received since the 
unappealed March 1976 rating denial of 
service connection for psychiatric 
disability is not new and material and 
the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 
1995); 38 C.F.R. § 3.156(a) (1995).  

2.  Evidence received since the 
unappealed March 1976 rating denial of 
service connection for ulcer disease is 
not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 1995); 38 C.F.R. § 3.156(a) 
(1995).  

3.  Evidence received since the 
unappealed March 1976 rating denial of 
service connection for back disability is 
not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 1995); 

38 C.F.R. § 3.156(a) (1995).  

. . . .

5.  The claim for service connection for 
cardiovascular disease is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1995).  

The veteran attempted to reopen his claims for service 
connection for schizophrenia, heart disease, duodenal ulcer 
disease and a back disorder in August 1997.  By a June 1998 
rating decision, the denial status was confirmed and 
continued with respect to these claims, as it was determined 
that new and material evidence had not been received to 
reopen the claims of entitlement to service connection.  By 
the same rating decision, service connection was denied for a 
foot injury and an eye injury.  

Analysis

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the April 1996 Board decision that would serve 
to reopen his previously denied claims.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  


In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability."  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in essence, did not reopen the 
veteran's claims for service connection, as it discussed the 
veteran's entitlement in the context of new and material 
evidence.  

Regardless of the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992), provides that the 
Board has the authority to determine on a de novo basis 
whether a claim has been properly reopened.  The Board agrees 
with RO that the claims should not be reopened.  


The evidence received into the record since the April 1996 
Board decision consists of reports of VA outpatient treatment 
dated from 1992, reports of private outpatient treatment from 
1996 and the transcript of the November 1998 RO hearing.  
This evidence is new inasmuch as it was not previously of 
record.  However, the medical evidence is cumulative in 
nature as it shows ongoing evaluation and treatment for the 
psychiatric, stomach, cardiovascular, and back disabilities.  
No association to the veteran's active service is indicated.  
Moreover, testimony provided at the November 1998 RO hearing 
reiterates the same allegations that were considered and 
rejected in the previous denials of service connection.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  

Finally, the evidence received since the April 1996 Board 
decision, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim.  It cannot 
be said that any of this evidence received since April 1996 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
In view of the foregoing, the Board finds that no new and 
material evidence has been received to reopen the claims for 
service connection for schizophrenia, ulcer disease, a back 
disability or cardiovascular disease.  


ORDER

New and material evidence has not been received to reopen the 
claims for service connection for schizophrenia, ulcer 
disease, a back condition and cardiovascular disease, and 
those claims are not reopened.  



REMAND

With respect to the claims for service connection for 
bilateral foot and eye disabilities, the veteran and his 
representative are advised that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the claims for service connection for 
bilateral foot and eye disabilities.  If 
the benefits sought on appeal remain in 
any way denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 

